Citation Nr: 0301911	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-01 636	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for pneumonia as 
secondary to the service-connected status post splenectomy 
and tail of the pancreas removed with residuals of fatty food 
malabsorption.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to the chest/abdomen with 
residual pain.

4.  Entitlement to a rating in excess of 20 percent for 
status post splenectomy and tail of the pancreas removed with 
residuals of fatty food malabsorption.

(5.  The issue of entitlement to service connection for 
allergic rhinits with nasal obstruction on the left side will 
be discussed in a separate decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
RO which denied service connection for a left knee disorder, 
for pneumonia as secondary to the service-connected status 
post splenectomy, and for allergic rhinitis with nasal 
obstruction of the left side.  In that same decision the RO 
granted service connection for status post gunshot wound to 
the chest and abdomen with residual pain, assigning a 10 
percent rating.  The RO also granted service connection for 
status post splenectomy and tail of the pancreas removed with 
residual of fatty food malabsorption, assigning a 20 percent 
rating.  The veteran appeals for higher ratings

In November 1999, the RO granted a higher rating to 20 
percent for status post gunshot wound to the chest and 
abdomen with residuals of pain and lobectomy of the left 
lung.  The veteran continued to appeal for a higher rating.

In April 2001, the veteran withdrew his request for a Travel 
Board hearing.

The Board is undertaking additional development on the claim 
of service connection for allergic rhinitis with nasal 
obstruction on the left side pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  The 
remaining claims will be discussed below.


FINDINGS OF FACT

1.  There is no current evidence of a left knee disorder.

2.  There is no current evidence of pneumonia

3.  The veteran's residuals of a gunshot wound to the 
chest/abdomen are manifested by discomfort on exertion and 
normal pulmonary function tests.  There is no evidence of any 
abdominal muscle damage.

4.  The veteran underwent a splenectomy in service and there 
is no competent or medical evidence of systemic infections, 
encapsulated bacteria, or other complications of the service-
connected splenectomy.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (2002).

2.  Pneumonia was not incurred in or aggravated by active 
military service and was not caused by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (2002).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound to the chest/abdomen with 
residual pain have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.73, Diagnostic Code 5321, 4.97, 
Diagnostic Code 6844 (2002).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a splenectomy and tail of the pancreas 
removed with residuals of fatty food malabsorption are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.117, Diagnostic Code 7706 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claims.  The appellant and his representative were 
provided with a copy of the appealed October 1999 rating 
decision, and statements of the case dated in November 1999, 
April 2000 and March 2001.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claims.  In May 
1999 and January 2002 letters, the RO informed the veteran of 
the evidence he needed to submitted to substantiate his 
claims, and what evidence VA would obtain.  He was also 
informed of the provisions of the VCAA.  Moreover, VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant.  Under the circumstances in this 
case, the appellant has received the notice and assistance 
contemplated by law, and adjudication of the claims at this 
juncture poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A.  Service connection for a left knee disorder

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service records show that in 1981, fell injuring his left 
knee.  He was diagnosed as having chondromalacia.  Follow-up 
treatment was discontinued after two treatments due to the 
veteran's failure to report.  The veteran's December 1991 
service separation examination was negative for any findings 
or complaints referable to the left knee.  Physical 
examination revealed he had a normal musculoskeletal system.

The only postservice medical record consists of a July 1999 
VA examination.  On examination, the veteran reported that in 
1982 he injured his left knee.  He stated that he was never 
given a diagnosis.  He stated that he currently had pain and 
stiffness of the knee but had no giving way or locking of the 
knee.  Examination of the knee revealed no heat, redness, 
swelling, effusion, abnormal instability, drainage or 
weakness.  He had 0 degrees of extension and flexion to 140 
degrees.  It was reported that the veteran's range of motion 
was not affected by pain, fatigue, weakness or lack of 
endurance.  X-ray studies of the left knee revealed no 
abnormality.  The examiner diagnosed status post left knee 
injury without residuals.  

The Board observes that the July 1999 VA examination fails to 
show a current left knee disability and the veteran has not 
submitted any evidence of a current left knee disability.  
Because the veteran has not presented competent medical 
evidence of the current existence of left knee disability, 
the claim must be denied.  In the absence of proof of a 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Here, the question as to whether the 
veteran currently has a left knee disorder necessarily 
involves a medical diagnosis.  Accordingly, competent medical 
evidence is required.  As no competent medical evidence is of 
record showing a current diagnosis of a left knee disorder, 
there is no valid claim of service connection.

In light of the fact that medical reports of record fail to 
show that the veteran has a left knee disorder, there is no 
reasonable possibility that additional VA assistance would 
aid in substantiating his claim. 

B.  Service connection for pneumonia as secondary to the 
service-connected status post splenectomy and tail of the 
pancreas removed with residual of fatty food malabsorption

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The veteran claims that he has chronic pneumonia secondary to 
the service-connected post splenectomy.  He states that due 
to the removal of his spleen he is more susceptible to 
getting pneumonia  A review of the service medical records 
show that in March 1989 he was hospitalized with a diagnosis 
of pneumonia of the left lower lobe.  A December 1991 service 
discharge examination noted that the veteran had pneumonia in 
March 1989.  However, physical examination at that time 
revealed that the veteran's lungs were normal.

Postservice medical records consist of a July 1999 VA 
examination.  Although on examination, the veteran gave a 
history of having pneumonia on a few occasions in the past, 
there were no findings showing that the veteran currently had 
pneumonia or any residuals thereof.  It appears that any 
pneumonia that the veteran had was acute and transitory as 
there is no evidence of the disorder, including any residuals 
thereof.  The examiner noted the veteran's past history of 
pneumonia, but stated that the veteran had no signs of 
dyspnea.  The examiner also stated that although the veteran 
had some decreased breath sounds, his pulmonary function 
tests were within normal limits.  Additionally, chest X-ray 
studies revealed no abnormality.

Since the veteran has not presented competent medical 
evidence of the current active lung disease (chronic 
pneumonia or any residuals thereof), the claim must be 
denied.  In the absence of proof of a disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
question as to whether the veteran currently has chronic 
pneumonia or residuals thereof necessarily involves a medical 
diagnosis.  Accordingly, competent medical evidence is 
required.  As no competent medical evidence is of record 
showing a current diagnosis of chronic pneumonia or any 
residuals thereof, there is no valid claim of service 
connection.

In light of the fact that medical reports of record fail to 
show that the veteran has chronic pneumonia, there is no 
reasonable possibility that additional VA assistance would 
aid in substantiating his claim. 

C.  Higher rating for residuals of a gunshot wound to the 
chest/abdomen with residual pain

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's service medical record show that in February 
1986, he was shot in the chest/abdomen.  Thorax and abdominal 
X-ray studies showed that there was a bullet in the left 
thoracic cavity 2 cm. from the diaphragmatic cupula.  The 
veteran underwent surgery.  He underwent splenectomy and 3 cm 
of the pancreas tail was rescinded.  He had an ample 
continual circular bloody solution found at the lower face of 
the lower pulmonary lobe exactly at the anterior-lateral 
posteral segment level.  A probing procedure of the solution 
was performed.  The bullet was at 4 cm. in depth and was 
extracted.  An accurate hemostasis and pulmonary parynchema 
suture were done.  The lung returned to respiratory.  
Postoperatively, it was noted that expansion of the lung was 
good.  February 1991 service treatment reports reveal that 
the veteran complained of having tenderness with deep breaths 
and with inspiration.  It was noted that the veteran 
sustained a gunshot wound to the left chest.  Pluritic left-
sided chest pain was diagnosed in January 1992.

On VA examination in July 1999, the veteran reported being 
shot in the abdomen.  He stated that he underwent laparotomy 
and a lobectomy of the left lung.  He also reported that he 
had occasional shortness of breath on exertion, especially 
with running and strenuous activities.  He stated that when 
he sat still he was okay, but that when he moved around he 
experienced sharp pain in his left anterior chest area, with 
radiation of pain to the left upper quadrant of the abdomen.  
Examination of the lungs revealed the veteran had slightly 
decreased breath sounds noted in the left lower lobe, as 
compared to the right lower lobe.  There was no wheezing 
noted.  There was also no pectoris cavum or kyphoscoliosis 
noted.  The examiner reported that pulmonary function tests 
were normal and that X-ray studies of the chest and abdomen 
revealed no abnormality.

In a November 1999 rating decision, the RO assigned a 20 
percent rating for residuals of a gunshot wound to the 
chest/abdomen with residual pain under Diagnostic Code 6844.  
This code pertains to post-surgical residual (lobectomy, 
pneumonectomy, etc.).  The 20 percent rating was assigned 
based on Note 3 of this Code which provides that gunshot 
wounds of the pleural cavity with bullet or missile retained 
in lung, pain, or discomfort on exertion, or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion shall be rated at least 20 percent 
disabling.  Under this code a 30 percent rating requires 
forced expiratory volume in one second (FEV-1) of 56-to 70 
percent predicted, or; the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) of 56 to 
70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  The 
RO determined that the veteran had discomfort on exertion and 
that he therefore met the requirement for a 20 percent rating 
under Note 3 of Diagnostic Code 6844.

A review of the veteran's July 1999 examination reveals that 
the veteran does indeed have discomfort on exertion and thus, 
the veteran is entitled to a 20 percent rating.  However, 
recent examination reveals that the veteran had normal 
pulmonary function test.  Therefore, the criteria for a 30 
percent rating under Diagnostic Code 6844 have not been met.  
Although it would appear that it would be appropriate to rate 
the veteran's residuals of a gunshot wound under Diagnostic 
Code 5321 which pertains to Muscle Group XXI (thoracic muscle 
group whose function is respiration).  The latter part of 
Note 3 of Diagnostic Code 6844 provides that involvement of 
Muscle Group XXI (DC 5321) will not be separately rated.  The 
Board finds it noteworthy to mention that the maximum rating 
under Code 5321 is 20 percent.  Therefore, the veteran would 
not gain any additional benefit from having his claim 
evaluated under Diagnostic Code 5321 as opposed to Diagnostic 
Code 6844.

Lastly, the Board observes that there is no evidence that the 
veteran has any impairment of Muscle Group XIX (muscles of 
the abdominal wall, rectus abdomins, external oblique, 
internal oblique, transversalis and quadratus lumborum).  
Muscle groups XIX supports and compresses the abdominal wall 
and lower thorax; performs flexion and lateral motions of 
spine; and synergists in strong downward motion.  The veteran 
has not contended that there are any impairments with respect 
to these functions and the evidence does not show any such 
impairment of function.  Thus, a rating under Diagnostic Code 
5319 is not for application.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5319.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection (other than the period of the assigned 
temporary total convalescent rating) during which the 
residuals of gunshot wound to the chest/abdomen with 
residuals of pain and lobectomy of the left lung was more 
than 20 percent disabling.  Thus "staged ratings" are 
inapplicable to this case. 

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

D.  Higher rating for status post splenectomy and tail of the 
pancreas removed with residuals of fatty food malabsorption

The veteran claims that a rating in excess of 20 percent is 
warranted for status post splenectomy and tail of the 
pancreas removed with residuals of fatty food malabsorption.

The veteran's 20 percent rating is assigned under Diagnostic 
Code 7706.  This code provides a 20 percent rating for 
splenectomy.  Complications such as systemic infections with 
encapsulated bacteria are rated separately.  38 C.F.R. § 
4.117, Diagnostic Code 7706 (2002).  The 20 percent rating is 
the maximum schedular rating for the veteran's service-
connected residuals of a splenectomy.  On recent examination, 
there was no indication that the veteran had complications 
such as systemic infections with encapsulated bacteria due to 
the splenectomy.  Since the veteran's claims file is devoid 
of any evidence of systemic infections, there is no basis for 
an evaluation in excess of 20 percent.

The Board notes that on VA examination in July 1999, the 
veteran reported that he occasionally had diarrhea which was 
associated with gassiness and bloatedness.  He stated that he 
had diarrhea when he ate fatty and dairy foods.  He denied 
any melena, hematochezia, hematemesis, or jaundice.  Rating 
the veteran by analogy under Diagnostic Code 7319, irritable 
colon syndrome (spastic colitis, mucous colitis, etc.) would 
entitle the veteran to a noncompensable rating.  In this 
regard, his symptoms are analogous to mild irritable colon 
syndrome with disturbance of bowel function with occasional 
episodes of abdominal distress.  See 38 C.F.R. § 4.114, Code 
7319.  

Additionally, the Board finds that the evidence of record 
does not present such an unusual or exceptional disability 
picture so as to render "impractical" the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321.  In this 
regard, there is no evidence that he has splenectomy 
residuals which result in frequent periods of hospitalization 
or in marked interference with employment

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection (other than the period of the assigned 
temporary total convalescent rating) during which the status 
post splenectomy and tail of the pancreas removed with 
residuals of fatty food malabsorption was more than 20 
percent disabling.  Thus "staged ratings" are inapplicable to 
this case. 

Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Service connection for a left knee disorder is denied.

Service connection for pneumonia as secondary to the service-
connected status post splenectomy and tail of the pancreas is 
denied.

A rating in excess of 20 percent for residuals of a gunshot 
wound to the chest/abdomen with residual pain is denied.

A rating in excess of 20 percent for status post splenectomy 
and tail of the pancreas removed with residuals of fatty food 
malabsorption



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

